267 F.2d 620
CADILLAC PUBLISHING COMPANY, Inc., a Corporation, Appellant,v.Arthur E. SUMMERFIELD, Postmaster General, and Maurice H. Stans, Deputy Postmaster General, Appellees.
No. 14205.
United States Court of Appeals District of Columbia Circuit.
March 6, 1958.

Mr. Horace J. Donnelly, Jr., Washington, D. C., was on the brief for appellant.
Mr. George C. Doub, Asst. Atty. Gen., Messrs. Oliver Gasch, U. S. Atty., and Samuel D. Slade and Howard E. Shapiro, Attys., Dept. of Justice, were on the brief for appellees. Messrs. Lewis Carroll and E. Riley Casey, Asst. U. S. Attys., also entered appearances for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges, in Chambers.
PER CURIAM.


1
Upon consideration of appellees' suggestion of mootness and of appellant's answer, it is


2
Ordered by the Court that the judgment of the District Court appealed from herein be, and it is hereby, vacated and that this case be, and it is hereby, remanded to the District Court with instructions to dismiss the complaint as moot.


3
BURGER, Circuit Judge, did not participate in the foregoing order.